            Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 1 of 23




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 TANANA CHIEFS CONFERENCE,
 122 1st Avenue, Suite 600
 Fairbanks, AK 99701

                 Plaintiff,

        v.                                                    Case No. 1:20-cv-02902

 ALEX AZAR, Secretary, U.S. Department of Health
 and Human Services,
 200 Independence Avenue, S.W.
 Washington, DC 20201

 MICHAEL WEAHKEE, Director, Indian Health
 Service,
 5600 Fishers Lane
 Rockville, MD 20857

 and

 UNITED STATES OF AMERICA,


                 Defendants.


                                          COMPLAINT

       The Tanana Chiefs Conference complains and alleges as follows:

                                    I.    INTRODUCTION

       1.       This action seeks damages for the failure of the United States Indian Health

Service (IHS) to pay the Tanana Chiefs Conference (TCC) certain “contract support costs”

(CSC) that were due under TCC’s Compact with IHS in Fiscal Year (FY) 2013. TCC’s rights

arise under its Compact and the statute under which the Compact was awarded, the Indian Self-

Determination and Education Assistance Act (“ISDEAA”), 25 U.S.C. §§ 5301-5423.




                                                 1
            Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 2 of 23




       2.       This action follows several Supreme Court decisions finding the federal

government’s failure to pay full contract support costs to contractors like TCC to be contrary to

law and a breach of contract. See Salazar v. Ramah Navajo Chapter, 567 U.S. 182, 192-94 (2012);

Arctic Slope Native Ass’n v. Sebelius, 133 S. Ct. 22 (2012), on remand 501 Fed. App’x 957, 959

(Fed. Cir. 2012) (Arctic Slope II); Cherokee Nation v. Leavitt, 543 U.S. 631, 636-38 (2005)

(consolidated cases).

       3.       TCC seeks as damages the unpaid funds which the Secretary should have paid and

the associated lost third-party collections which TCC would have collected had each year’s unpaid

contract support costs been paid in full. These are the sums necessary to put TCC back in the

position it would have been in had IHS not breached its obligations under the ISDEAA and TCC’s

Compact.

                                     II.     JURISDICTION

       4.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1362;

25 U.S.C. §§ 5331(a), 5331(d), 5391(a); and 41 U.S.C. § 7104 of the Contract Disputes Act.

                                           III.   PARTIES

       5.       The Tanana Chiefs Conference is the tribal health consortium for interior Alaska,

comprised of forty-two Alaska Native member villages, thirty-seven of which are federally

recognized Alaska Native tribal governments, with its headquarters in Fairbanks, Alaska. TCC

was formed in 1915 to protect Native land rights, tribal self-determination, and regional Native

unity. TCC organized as a nonprofit corporation in 1962, shortly after statehood, and now provides

health care, education, economic, and social services for Alaska Natives, American Indians, and

other eligible individuals throughout a 235,000 square mile region in interior Alaska. TCC is a

signatory to the Alaska Tribal Health Compact with the Secretary of Health and Human Services,

a government-to-government agreement between Alaska tribes and tribal organizations and the

                                                   2
               Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 3 of 23




United States, and carries out federal programs through funding agreements with IHS. TCC is an

“Indian Tribe” as that term is defined by the ISDEAA, 25 U.S.C. § 5304(e). At all relevant times,

TCC carried out a compact with IHS pursuant to Title V of the ISDEAA, 25 U.S.C. §§ 5381-5399.

          6.       Alex Azar is the Secretary of the U.S. Department of Health and Human Services

(HHS). Secretary Azar exercises limited responsibilities designated to him by Congress pursuant

to the ISDEAA and other applicable law. Michael Weahkee is the Director of the Indian Health

Service. Director Weahkee exercises authority delegated to him by the Secretary to carry out the

Secretary’s responsibilities under the ISDEAA and other applicable law. As used throughout this

Complaint (and unless context commands otherwise), the terms “Secretary,” “HHS,” “Director,”

and “IHS” are used interchangeably.

                         IV.   FACTS AND GENERAL ALLEGATIONS

                                  A.     The Contract Documents.

          7.       TCC operates various Federal health care programs, functions, services, and

activities of the IHS. The health services provided by TCC during the fiscal year at issue, 2013,

included inpatient and outpatient hospital-based services, village-based services such as field

clinics and a community health aide program (among other services), dental services, behavioral

health services, optometry services, home and community care services, nutrition services,

ancillary and support services, patient transportation, and environmental health services, among

others.

          8.       These programs are operated pursuant to the Alaska Tribal Health Compact (“the

Compact”) with IHS, as authorized under Title V of the ISDEAA. 1 Ex. A. The Compact is the


1
         The Alaska Tribal Health Compact has been amended and restated multiple times since the
first version went into effect on October 1, 1994. Relevant to the claims presented here is the FY
2011 version that went into effect on October 1, 2010, and all citations are to that version.

                                                  3
            Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 4 of 23




basic contract document at issue in this case. The terms of the Compact are required by and

inextricably intertwined with the ISDEAA. The Compact states that it “shall be liberally construed

to achieve its purposes[.]” Compact, art. I, § 2. Similarly, Title V, which governs the Compact,

provides that “[e]ach provision of [Title V] and each provision of a compact or funding agreement

shall be liberally construed for the benefit of the Indian tribe participating in self-governance and

any ambiguity shall be resolved in favor of the Indian tribe.” 25 U.S.C. § 5392(f).

       9.       The Compact was written to “carry out a Self-Governance Program authorized by

Title V, and is intended to transfer to tribal governments, at a tribe’s request, the power to decide

how federal programs, services, functions and activities (or portions thereof) shall be funded and

carried out.” Compact, art. I, § 2(a). It was also meant to “promote[] the autonomy of the Tribes

in Alaska in the realm of health care.” Id. Consistent with this purpose, the Compact relies heavily

on the provisions of the ISDEAA.

       10.      According to the Compact, the core purpose of the Compact between the IHS and

TCC was:

       to enable [TCC] to re-design health programs, activities, functions, and services of
       the Indian Health Service; to reallocate funds for programs, activities, functions, or
       services according to the priorities of [TCC]; to enhance the effectiveness and long-
       term financial stability of [TCC]; and to streamline the federal Indian Health
       Service bureaucracy.

Compact, art. I, § 2(b).

       11.      The contract documents also include TCC’s Funding Agreement (FA). Funding

agreements can cover single or multiyear periods and may be amended throughout the year to take

account of appropriations changes and new funds that are made available. See 25 U.S.C. § 5385(e)

(“[E]ach funding agreement shall remain in full force and effect until a subsequent funding

agreement is executed.”). In FY 2013, TCC operated pursuant to the multiyear FY 2011-2013 FA



                                                 4
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 5 of 23




for its Title V funds. Ex. B. TCC’s FA was incorporated in its entirety into the Compact. See

Compact, art. II, § 2(c).

       12.     In FY 2013, TCC also operated a separate contract under Title I of the ISDEAA for

village-based health care services provided by one of its member Tribes, the Native Village of

Tanana. TCC largely served as a pass-through entity for these funds, and also provided operational

support for the Tanana program. Demands for funds under this contract were not asserted under

the 2013 claim at issue here.

       13.     The contract documents that are controlling for the FY 2013 claims asserted here

are the Alaska Tribal Health Compact, the FA in effect for that year under the Compact,

modifications to those documents, and the various statutory and administrative provisions

incorporated by law into the contract documents, including the ISDEAA.

                                 B.      The Contract Agreement.

       14.     The contractual obligation of TCC was to administer designated health care

programs and provide certain health care services and functions previously provided by IHS.

IHS’s contractual obligation to TCC was to make certain specified payments to TCC, including

payments required for TCC to carry out its administrative duties and other costs of carrying out

the Compact.

       15.     TCC’s Compact was authorized by Title V of the ISDEAA, 25 U.S.C. §§ 5381-

5399. Section 508(c) of Title V of the ISDEAA, 25 U.S.C. § 5388(c), requires that “[t]he Secretary

shall provide funds under a funding agreement under this subchapter in an amount equal to the

amount that the Indian tribe would have been entitled to receive under self-determination contracts

under this chapter, including amounts for direct program costs specified under section 5325(a)(1)

of this title and amounts for contract support costs specified under section 5325(a) (2), (3), (5), and

(6) . . . .” This provision entitled TCC to the same amount it would have received had it been
                                                  5
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 6 of 23




operating a contract with IHS that was awarded under Title I of the Act, 25 U.S.C. §§ 5321-5332,

and specifically the funding provisions set forth in 25 U.S.C. § 5325(a). Thus, at all relevant times,

25 U.S.C. § 5325(a)(2), (3), and (5), and related funding provisions of Title I of the ISDEAA,

controlled the Secretary’s funding obligations under the Compact. These are the same provisions

that the Supreme Court construed in Cherokee Nation and Ramah, and that the Federal Circuit

construed in Arctic Slope II.

       16.      The ISDEAA and TCC’s FA required that IHS pay contract support costs. Section

5325 provides that “[t]here shall be added to the amount required by paragraph (1) [i.e., the

program amount] contract support costs which shall consist of an amount for the reasonable costs

for activities which must be carried on by a tribal organization as a contractor to ensure compliance

with the terms of the contract and prudent management . . . .” 25 U.S.C. § 5325(a)(2).

       17.      Contract support costs are mostly “administrative expenses,” Cherokee Nation, 543

U.S. at 634, although as the Supreme Court has noted, they more precisely fall into one of two

subcategories: (1) indirect administrative (or overhead) contract support costs, “such as special

auditing or other financial management costs,” id. at 635 (citing § 5325(a)(3)(A)(ii)), and (2) direct

contract support costs for certain annually recurring costs attributable directly to the personnel and

facilities employed to carry out the contracted IHS programs, “such as workers’ compensation

insurance,” id. (citing § 5325(a)(3)(A)(i)).

       18. The ISDEAA defines these costs with particularity:

       [t]he contract support costs that are eligible costs for the purposes of receiving
       funding under this chapter shall include the costs of reimbursing each tribal
       contractor for reasonable and allowable costs of—

             (i) direct program expenses for the operation of the Federal program that is the
             subject of the contract, and




                                                  6
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 7 of 23




             (ii) any additional administrative or other expense related to the overhead
             incurred by the tribal contractor in connection with the operation of the Federal
             program, function, service, or activity pursuant to the contract,

       except that such funding shall not duplicate any funding provided under subsection
       (a)(1) of this section.

Id. § 5325(a)(3)(A).

       19.      Thus, this provision of the ISDEAA obligates IHS to pay (1) all of the “reasonable

and allowable costs” associated with additional “direct program expenses for the operation of the

Federal program” under contract, plus (2) all of the “reasonable and allowable costs” for “any

additional administrative or other expense related to the overhead incurred by the tribal contractor

in connection with the operation of the [contracted] Federal program.” Id. The only limitation on

this payment obligation is that a CSC payment may not duplicate a program payment already made

to the contractor (i.e., the amount “provided under subsection (a)(1) of [§ 5325]”).

       20.      The ISDEAA directs that “[u]pon the approval of a . . . contract, the Secretary shall

add to the contract the full amount of funds to which the contractor is entitled under [§ 5325(a)],

subject to adjustments for each subsequent year that such tribe . . . administers a Federal program,

function, service, or activity under such contract.” Id. § 5325(g); see id. § 5396(a) (providing that

§ 5325(a)-(k) “shall apply to compacts and funding agreements authorized by [Title V]”).

       21.      The ISDEAA permits, but does not require, that contract support costs be

determined in a negotiation between the parties. Id. § 5325(a)(3)(B) (Tribes “shall have the option

to negotiate with the Secretary the amount of funds that the tribe or tribal organization is entitled

to receive under such contract pursuant to this paragraph.”). The Secretary’s duty to add full

contract support costs to a contract is not contingent on such a negotiation.

       22.      ISDEAA delegates to the Secretary limited regulatory and discretionary authority.

See Ramah Navajo Sch. Bd. v. Babbitt, 87 F.3d 1338, 1344 (D.C. Cir. 1996) (“Congress has clearly

                                                  7
          Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 8 of 23




expressed in the [ISDEAA] . . . its intent to circumscribe as tightly as possible the discretion of the

Secretary,” and “[t]he statute itself reveals that not only did Congress not intend to commit

allocation decisions to agency discretion, it intended quite the opposite; Congress left the Secretary

with as little discretion as feasible in the allocation of [contract support costs]” (citation omitted)).

        23.     Title V provides that, “[u]nless expressly agreed to by the participating Indian tribe

in the compact or funding agreement, the participating Indian tribe shall not be subject to any

agency circular, policy, manual, guidance, or rule adopted by the Indian Health Service, except for

the eligibility provisions of section 5324(g) of this title and regulations promulgated under this

section.” 25 U.S.C. § 5397(e). This provision was expressly incorporated into the Compact and

TCC’s FA. See Compact, art. I, § 9(a)-(b); FY 2013 FA § 8.4. The Secretary’s Title V regulations

do not address contract support cost issues, other than to note that the Secretary must provide

contract support costs as specified under the ISDEAA. 42 C.F.R. §§ 137.79, 137.143; see

generally id. pt. 137. In sum, the ISDEAA provides for full recovery of all contract support costs

incurred in carrying out a contract, and the Secretary may not override that statutory command.

        24.     During the fiscal year at issue here, IHS calculated and paid contract support costs

pursuant to Chapter 6-3 of the Indian Health Manual (“IHS Manual” or “IHM”). See Ex. C, Indian

Health Serv., Indian Health Manual, pt. 6, ch. 3 (2007). This chapter of the IHS Manual explains

how IHS determines CSC requirements, but it is not binding on tribal contractors. Id. § 6-3.1(A);

see also 25 C.F.R. § 900.5 (“Except as specifically provided in the [ISDEAA] . . . an Indian tribe

or tribal organization is not required to abide by any unpublished requirements such as program

guidelines, manuals, or policy directives of the Secretary . . . .”).

        25.     The IHS Manual recognizes the statutory contract support costs provisions and

provides additional “guidance to both Tribal and Agency personnel” in the negotiation of contract



                                                   8
            Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 9 of 23




support costs. IHM § 6-3.1(A). The version of the IHS Manual in effect during the relevant time

period acknowledged that:

       Throughout the operation of the program by the awardee, total contract costs
       (including CSC) are eligible to be paid as either direct or indirect costs. Since
       Tribes often operate more than one program, many of the costs incurred by the
       awardee are paid through an indirect cost allocation process, usually negotiated by
       the “Federal Agency” as identified under the applicable [OMB] Circular.

       ....

       [The ISDEAA] authorizes awardees to be paid CSC costs whether they are
       “indirect” in nature (benefitting multiple programs) or additional costs associated
       with operating a single program, except that such funding shall not duplicate any
       funding provided under [the Secretarial amount].

Id. § 6-3.2(B) (emphasis added).

                              i. Indirect Contract Support Costs

       26.      Administrative and overhead costs, also known as indirect contract support costs,

are typically calculated by reference to an indirect cost rate. An indirect cost rate is a common

accounting tool that recipients of federal funds employ to allocate administrative and overhead

costs across multiple programs supported by pooled administrative activities. Rumsfeld v. United

Techs. Corp., 315 F.3d 1361, 1363 (Fed. Cir. 2003). Such pooled activities typically include

financial management and accounting systems, information technology systems, insurance,

facilities, procurement activities, and personnel management systems.

       27.      An indirect cost rate is calculated by pooling these administrative costs into an

overarching “indirect cost pool,” and then dividing that pool by the total amount of direct program

costs that are supported, served, or benefited by the pool. This calculation results in a ratio known

as an indirect cost rate, which is then applied to the direct cost base of each program supported by

the pool.




                                                 9
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 10 of 23




        28.     In the case of IHS, the direct cost base is comprised of the funds spent under the

IHS contract (“the IHS direct cost base”). This method permits a contractor to allocate its pooled

indirect costs to each of the supported programs based on an indirect cost rate.

        29.     In some instances, contractors break up the direct cost base into subparts, and

develop separate indirect cost rates for each subpart. TCC is such a contractor with multiple

indirect cost rates.

        30.     When IHS runs a health care program, it uses both appropriated funds from

Congress and funds collected from Medicare, Medicaid, and private insurers. See Dep’t of Health

& Human Servs., FY 2013 IHS Congressional Budget Justification, at CJ-14, 141,

https://www.ihs.gov/sites/budgetformulation/themes/responsive2017/documents/FY2013BudgetJ

ustification.pdf. That is, IHS bills Medicare, Medicaid, and private insurance programs, it collects

revenues from those programs, and it then uses those revenues to operate additional and larger

programs. See 42 U.S.C. §§ 1395–1395lll, 1396–1396w-5, 1397aa–1397mm; see also H.R. Rep.

No. 94-1026, at 108 (1976) (“[T]he Committee firmly expects that funds from Medicare and

Medicaid will be used to expand and improve current IHS health care services and not to substitute

for present expenditures.”).    Revenue from these programs is generally called “third-party

revenues,” and the generation and expenditure of these revenues is an integral part of IHS

operations.

        31.     IHS applied TCC’s indirect cost rate to determine the amount of indirect contract

support costs due to TCC each year. But IHS failed to apply the rate to the direct cost base

associated with the full Federal program carried out by TCC under TCC’s Compact with IHS.

Instead, IHS applied the indirect cost rate only to the portion of TCC’s IHS direct cost base that

was funded with IHS-appropriated dollars. IHS excluded from the IHS direct cost base the portion



                                                10
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 11 of 23




of that base that was funded from third-party revenues TCC generated and spent under the

Compact.

        32.    In the current version of the IHS Manual, IHS acknowledges that the portion of a

Tribe’s health care programs funded by third-party revenues may be considered when calculating

the amount of contract support costs owed to a Tribe. IHM §§ 6-3.2(E)(1)(a)(i), (E)(1)(b)

(calculating indirect CSC based in part upon “the total direct costs of the total health care

program”), 6-3.1(G)(34) (defining “Total Health Care Program” to include “collections from

Medicare,     Medicaid,    and    private    insurance”    in    addition    to   IHS     funding),

https://www.ihs.gov/ihm/pc/part-6/p6c3/.

                             ii. Direct Contract Support Costs

        33.    The ISDEAA also required IHS to fully reimburse TCC’s direct contract support

costs. 25 U.S.C. § 5325(a)(3)(A)(i). Direct contract support costs mostly fund fringe benefit and

training costs for program employees. IHM § 6-3.2(D)(1). As these costs support one particular

program, they are therefore charged directly to that program and are not allocated across other

programs.

        34.    IHS failed to reimburse TCC for its full direct contract support costs incurred in FY

2013.

                      C.     Damages due to Lost Third-Party Revenue.

        35.    Expectancy damages for breach of the Secretary’s Compact with TCC are measured

by the amounts required to place TCC in the position it would have been in had there not been a

breach. Thus, “an award of damages will often include an amount representing the profits that

were lost as a result of the defendant’s breach of contract, because only by awarding lost profits

will the plaintiff be made fully whole.” Williston on Contracts § 64:2 (4th ed.) (emphasis added);



                                                11
        Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 12 of 23




see also Restatement (Second) of Contracts § 347(b) (1981) (“Restatement”) (recoverable

damages may include “incidental or consequential loss, caused by the breach”).

       36.     As noted, TCC generates third-party revenues while administering programs under

its Compact with IHS, and then spends those funds on additional health care services and purposes.

IHS’s CSC underpayments in FY 2013 compelled TCC to divert program funds to cover the fixed

administrative and overhead expenses, and direct contract support costs, that IHS failed to pay.

This directly reduced the funds TCC had available to provide health care services, inflicting on

TCC a direct loss in third-party revenues that would have been generated from those services.

       37.     Diversion of program money, and the resulting loss of third-party revenues, were

foreseeable consequences of the contract support costs underpayments.             See U.S. Gov’t

Accountability Office, GAO-99-150, Indian Self-Determination Act: Shortfalls in Indian Contract

Support Costs Need to be Addressed 40-41 (1999) (describing use of medical program resources

to cover unpaid contract support costs).

       38.     Since at least 1987, the federal government has been aware that when Tribes face

contract support cost shortfalls, they are forced to use program money to cover the shortfall, which

“results in decreased amounts of funds for services,” S. Rep. No. 100-274, at 12 (1987); see also

S. Rep. No. 103-374, at 9 (1994) (“Congress has consistently sought to avoid” a tribe being

“compelled to divert program funds to prudently manage the contract”), and that reduced program

services meant there would be less billing to and collections from third-party payers. It was thus

reasonably foreseeable that, if IHS underpaid TCC on the amounts due under its Compact for

contract support costs, TCC would receive fewer collections from third-party payers.

       39.     IHS’s breaches of the FY 2013 Compact directly caused TCC to suffer foreseeable

damages in the form of lost third-party revenues.



                                                12
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 13 of 23




       40.     The Government is liable to TCC in damages for the amounts required to place

TCC back in the position it would have been in had there been no breach of the Secretary’s duty

to pay TCC’s contract support costs in full, including not only the unpaid contract support costs

but also the associated lost third-party collections.

                             D.      Interpretation of the Contracts.

       41.     In interpreting IHS’s obligations, the Supreme Court has directed that “[c]ontracts

made under [ISDEAA] specify that ‘[e]ach provision of the [ISDEAA] and each provision of this

Contract shall be liberally construed for the benefit of the Contractor . . . .’” Ramah, 567 U.S. at

194 (quoting 25 U.S.C. § 5329(c) (model agreement § 1(a)(2)) (citation updated)). The Supreme

Court has interpreted this language to mean that the government “must demonstrate that its reading

[of the ISDEAA] is clearly required by the statutory language.” Id.

                                      E.      Claims History.

       42.     On September 30, 2019, TCC timely filed a valid claim for reimbursement of its

unpaid contract support costs incurred in FY 2013. Ex. D.

       43.     The claim letter alleged a claim only under TCC’s Compact and related Funding

Agreements. Although TCC also had a separate Title I contract with IHS during FY 2013, TCC

did not make a claim under that contract. The subject line of the claim letter states that the claim

is regarding a “Contract Disputes Act claim for unpaid contract support costs due in FY 2013

under Indian Self-Determination Act Compact and associated Funding Agreements.” Ex. D at 1

(emphasis added). The introductory paragraph of the claim letter stated that TCC “hereby claims

the right to immediate payment of $12,153,793 plus interest, due and owing to TCC under the

provisions of the above-referenced Compact and associated funding agreements.” Id. (emphasis

added). The letter further stated that “[d]uring the covered years, TCC’s Compact, funding



                                                  13
           Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 14 of 23




agreements, indirect cost agreements, and the ISDEAA obligated the United States to pay TCC no

less than the full amount of contract support costs.” Id. (emphasis added).

        44.     TCC’s claim letter asserted a “sum certain” for this claim. TCC stated that TCC

“claims the right to immediate payment of $12,153,793 plus interest.” Ex. D at 1. TCC also

embedded the following table within its claim letter to further specify the exact amount of direct

and indirect contract support costs and expectancy damages it claimed:

                                                  Expectancy        Expectancy
                                                Damages from          Damages
                                                Additional IDC       from Lost
  Fiscal      Total Direct   Total Indirect      on Unfunded        Third-Party
  Year         CSC Due         CSC Due           IDC & DCSC           Revenue            Total
FY 2013       $3,347,642       $4,085,965           $1,767,329       $2,952,857      $12,153,793

TCC “set[] out the specific amount it is seeking,” fulfilling the CDA’s sum certain requirement.

        45.     TCC’s claim letter expressly included all four components of the certification

requirement found in 41 U.S.C. § 7103(b)(3). Ex. D at 3 (certification of CDA claims by TCC’s

Executive Financial Officer). Specifically, TCC certified that its claim was made in good faith,

the supporting data were believed to be accurate and complete, the amount requested reflected the

amount for which the contractor believes the government is liable, and the certifier was authorized

to certify the claim.

        46.     On November 26, 2019, IHS responded to TCC’s claim letter and stated that TCC’s

claim was not a “proper claim” under the CDA because TCC did not “specify which contract has

been breached for what amount.” Ex. E. IHS alleged that TCC’s claim letter “asserts claim(s) for

breaches of two contracts and/or funding agreements or compact for $12,153,793, without

information regarding the amount at issue as to either contract.” Id. Because in IHS’s opinion the

claim letter did not state a “sum certain under the contract,” it concluded that it was “not required

to render a decision on the claim or claims.” Id.

                                                 14
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 15 of 23




       47.     To aid IHS’s review of its claim, TCC attached calculations to its claim letter. TCC

acknowledges that the heading of one of the columns in the calculations tables referenced its Title

I contract, but TCC also explained it was providing these tables solely to “facilitate the agency’s

review of these claims” and “for discussion purposes only.” The calculations table does not negate

the clear language of the claim letter. The calculations table is not a required part of a valid claim

under the CDA. See H.L. Smith, Inc. v. Dalton, 49 F.3d 1563, 1564 (Fed. Cir. 1995) (“[N]either

the CDA nor its implementing regulations . . . requires submission of a detailed cost breakdown

or other specific cost-related documentation with the claim.”). The Title I contract was never

mentioned in the actual claim letter. See CPS Mech. Contractors, Inc. v. United States, 59 Fed.

Cl. 760, 764 (2004) (looking to “the totality of the correspondence” to determine whether

contractor “provide[d] the CO with the basis for its claim”). Thus, IHS erred in asserting that the

claim letter was not a “proper claim.”

       48.     A valid claim under the CDA “is a written demand by one of the contracting parties,

asking for . . . [p]ayment of a specific sum of money under the contract.” 25 C.F.R.

§ 900.218(a)(1). The sum certain requirement is satisfied if “the contractor sets out the specific

amount it is seeking or if the amount in dispute can be easily determined by a simple mathematical

calculation or from the contractor’s submission.” CPS Mech. Contractors, Inc., 59 Fed. Cl. at 764

(concluding sum certain requirement not met where contractor failed to provide “any dollar figure

or documentation that could be used to compute a dollar figure”).

       49.     Although it is the contractor’s obligation to include in its claim “its best effort to

state a sum certain,” that sum “c[an] [be] modified later to fit the proof.” Northrop Grumman Sys.

Corp. v. United States, 140 Fed. Cl. 249, 257 (2018); see also K-Con Bldg. Sys., Inc. v. United

States, 114 Fed. Cl. 722, 733 (2014) (sum certain requirement met even though precise amount



                                                 15
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 16 of 23




claimed not specified because the amount could be calculated based on the rate for damages set

forth in the contract). TCC specifically reserved this right in its claim letter by stating that it

“endeavored to calculate its claims based upon the best available evidence, including its audits and

financial records,” but that “[a]s additional documentation and information becomes available, and

as additional analysis proceeds, the amount claimed herein or to be claimed in the event of any

appeal, is subject to adjustment.” Ex. D at 2.

        50.     A claim under the CDA need not “be ‘submitted in any particular form or use any

particular wording,’” so long as the contractor “provide[s] ‘a clear and unequivocal statement that

gives the contracting officer adequate notice of the basis and amount of the claim.’” CPS Mech.

Contractors, 59 Fed. Cl. at 763 (quoting Cont. Cleaning Maint., Inc. v. United States, 811 F.2d

586, 592 (Fed. Cir. 1987)). “To determine whether the contractor has satisfied these requirements,

the Court uses a ‘common sense analysis’ and views the contractor’s submissions as a whole.” Id.

at 763 (quoting Kirkham Constructors, Inc. v. United States, 30 Fed. Cl. 90, 93 (1993)).

        51.     IHS declined to render a decision based on 41 U.S.C. § 7103(b)(3). That section

provides that “[a] contracting officer is not obligated to render a final decision on a claim of more

than $100,000 that is not certified in accordance with [§ 7103(b)(1)].” Id. Section 7103(b)(1)

requires a contractor to certify that its claim is made in good faith, the supporting data are believed

to be accurate and complete, the amount requested reflects the amount for which the contractor

believes the government is liable, and the certifier is authorized to certify the claim. TCC provided

such a certification.

        52.     Even if TCC’s letter did not meet certification requirements, “[a] defect in the

certification of a claim does not deprive a court . . . of jurisdiction over the claim.”            Id.

§ 7103(b)(3); see also Modeer v. United States, 68 Fed. Cl. 131, 138 (2005), aff’d, 183 F. App’x



                                                  16
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 17 of 23




975 (Fed. Cir. 2006) (concluding technically defective certification would not deprive court of

jurisdiction because it “complie[d] with the spirit and intent of the certification requirement, which

is to deter fraud”).

        53.     Under the CDA, IHS’s refusal to render a decision constitutes a denial of TCC’s

claims that is subject to judicial review. See 41 U.S.C. § 7103(f)(5) (“Failure by a contracting

officer to issue a decision on a claim within [60 days] is deemed to be a decision . . . denying the

claim and authorizes an appeal or action on the claim.”); SCM Corp., 225 Ct. Cl. 647 (1980)

(contractor may deem claims denied if contracting officer fails to issue a decision within 60 days);

Claude E. Atkins Enters., Inc. v. United States, 27 Fed. Cl. 142, 146 (1992) (contractor may deem

claims denied if time for a decision “is left open-ended,” as “any needless ambiguities will be read

against the government”).

     COUNT I – BREACH OF CONTRACT (UNDERPAYMENT OF DIRECT AND
    INDIRECT CONTRACT SUPPORT COSTS ASSOCIATED WITH THE ENTIRE
                  FEDERAL PROGRAM UNDER CONTRACT)

        54.     TCC incorporates all previous allegations of fact and law into this Cause of Action.

        55.     TCC’s Compact required the Secretary to pay in full TCC’s contract support cost

requirements. In doing so, the Compact incorporated the statutory provisions of the ISDEAA

requiring full payment of contract support costs. In Cherokee Nation, 543 U.S. at 636-38, Ramah,

567 U.S. at 192-94, and Arctic Slope II, 501 Fed. App’x at 959, the Supreme Court and the Federal

Circuit affirmed the federal government’s duty to pay ISDEAA contracts in full.

        56.     General contract principles control the calculation of damages in government

contract litigation. This is so because “[w]hen the United States enters into contract relations, its

rights and duties therein are governed generally by the law applicable to contracts between private

individuals.” United States v. Winstar Corp., 518 U.S. 839, 895 (1996) (quoting Lynch v. United

States, 292 U.S. 571, 579 (1934)); see also Mobil Oil Expl. & Producing Se., Inc. v. United States,
                                                 17
        Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 18 of 23




530 U.S. 604, 607-08 (2000) (quoting Winstar, 518 U.S. at 895, and relying on the Restatement

(Second) of Contracts); Franconia Assocs. v. United States, 536 U.S. 129, 141 (2002) (quoting

Mobil Oil, 530 U.S. at 607, and applying principles of general contract law).

       57.     General contract law on the issue of damages is clear that a contractor is entitled to

damages which will protect “his ‘expectation interest,’ which is his interest in having the benefit

of his bargain by being put in as good a position as he would have been in had the contract been

performed . . . .” Restatement § 344(a) (emphasis added).

       58.     In order to fulfill TCC’s “expectation interest” arising from the Secretary’s breach

of contract for failing to pay the contract amount owed, TCC is entitled to damages for the

underpayment of its contract support costs, together with accrued interest and attorney’s fees and

costs, as specifically prayed below.

       59.     IHS failed to pay the full amount of direct contract support costs that TCC incurred

while operating the Federal program under its Compact with IHS. In FY 2013, IHS underpaid

TCC’s direct contract support costs by $3,347,642.

       60.     IHS failed to pay the full amount of indirect contract support costs that TCC

incurred while operating the Federal program under its Compact with IHS. In FY 2013, IHS

underpaid TCC’s indirect contract support costs by $4,085,965.

             COUNT II – BREACH OF CONTRACT (FAILURE TO PAY CONTRACT
              SUPPORT COSTS TO SUPPORT THE PORTION OF THE FEDERAL
                PROGRAM SUPPORTED BY IHS APPROPRIATED DOLLARS)

       61.     IHS failed to pay the full amount due TCC even under IHS’s own deficient

calculations. In FY 2013 IHS failed to reimburse TCC for TCC’s full administrative and overhead

costs associated administering the portion of TCC’s Federal program that was funded by IHS-

appropriated dollars.



                                                18
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 19 of 23




        62.    IHS failed to pay the full amount of direct contract support costs that TCC incurred

while operating the portion of the Federal program under its Compact supported only with

appropriated dollars.   In FY 2013, IHS underpaid TCC’s direct contract support costs by

$3,347,642. See Ex. D at 6.

        63.    IHS failed to pay the full amount of indirect contract support costs that TCC

incurred while operating the portion of the Federal program under its Compact supported only

with appropriated dollars. In FY 2013, IHS underpaid TCC’s indirect contract support costs by

$1,182,563. See Ex. D at 6.2

        64.    IHS failed to pay a total of $4,530,205 in contract support costs (direct and indirect

costs) incurred in carrying out the portion of the Federal program supported by IHS-appropriated

dollars. In doing so, the government breached the ISDEAA and its Compact with TCC.

    COUNT III – BREACH OF CONTRACT (FAILURE TO PAY INDIRECT CONTRACT
      SUPPORT COSTS ASSOCIATED WITH THIRD-PARTY REVENUES-FUNDED
                     PORTION OF THE FEDERAL PROGRAM)

        65.    TCC incorporates all previous allegations of fact and law into this Cause of Action.

        66.    When TCC took over operation of IHS’s comprehensive Federal health care

programs, controlling law authorized TCC to continue to bill, collect, and spend third-party

revenues. 25 U.S.C. §§ 1621e(a), 1621f(a)(1), 1641(c)(1)(B), 1641(d), 5325(m); 42 U.S.C. §§

1395qq, 1396j, 1397aa–1397mm.


2
  This calculation is based only on IHS-appropriated dollars, rather than the full IHS direct cost
base for TCC’s health program, because IHS has previously asserted that claims for direct and
indirect contract support costs should be broken down according to the portion of TCC’s health
program funded by IHS-appropriated dollars versus other funding sources. To facilitate this
court’s review, TCC has therefore broken down its costs in this manner. But TCC does not agree
that only the parts of its health programs supported by IHS-appropriated dollars are eligible for
contract support costs, and therefore TCC did not present its claim in this manner. Indirect contract
support costs associated with the third-party revenues-funded portion of TCC’s health program
were included in TCC’s claim, but are claimed separately here in Count III.

                                                 19
          Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 20 of 23




         67.   TCC was entitled to have contract support costs added to support the entirety of the

IHS Federal programs it operated, regardless of the extent to which those Federal programs were

funded by appropriated dollars or third-party revenue dollars.

         68.   IHS failed to calculate and pay the administrative costs of operating the third-party

revenue-funded portion of its IHS Compact, even though generating those revenues and spending

them on health care was expressly contemplated by the Compact and was an integral and essential

part of the Federal program described in the Compact. See Compact, art. III, § 7; FY 2013 FA §

1.1.3.

         69.   IHS’s failure to pay TCC indirect contract support costs associated with TCC’s

third-party revenue supported health care operations—that is, the failure to include these third-

party revenues in the IHS direct program base against which TCC’s indirect cost rate was

applied—resulted in significant underpayments to TCC of indirect contract support costs. It was

also contrary to law. Id.

         70.   TCC incurred no less than $2,903,402 in indirect contract support costs associated

with the expenditure of third-party revenue that was generated as a result of the IHS award. See

Ex. D at 5-6.3 IHS did not pay any indirect costs associated with these expenditures. In failing to

pay TCC this amount, the government breached its Compact with TCC.

          COUNT IV – BREACH OF CONTRACT (LOST THIRD-PARTY REVENUES)

         71.   TCC incorporates all previous allegations of fact and law into this Cause of Action.



3
        This calculation is based on the difference between TCC’s total indirect contract support
costs shortfall in Count I (which includes third-party revenues in the IHS direct program base
against which TCC’s indirect cost rate was applied), see Ex. D at 5 (line 18), and TCC’s indirect
contract support costs shortfall in Count II (which only includes IHS-appropriated dollars in the
IHS direct program base against which TCC’s indirect cost rate was applied), see Ex. D at 6 (line
9).

                                                20
         Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 21 of 23




       72.     IHS’s breaches of the FY 2013 Compact also caused TCC damages in the form of

lost third-party revenues. These damages were caused by IHS, were a foreseeable result of

underpaying contract support costs, and are quantifiable. TCC has lost an additional $2,952,857

in lost third-party revenues and contract support costs due to the government’s breaches in FY

2013. See Ex. D at 5 (lines 45-46).

                      COUNT V—BREACH OF STATUTORY RIGHT

       73.     TCC incorporates all previous allegations of fact and law into this Cause of Action.

       74.     The ISDEAA creates a right of action for money damages to remedy the Secretary’s

breach of his obligations under the ISDEAA. 25 U.S.C. § 5331.

       75.     Under 25 U.S.C. §§ 5325(a)(2)-(3), the Secretary in FY 2013 had a statutory duty

to pay TCC full contract support costs.

       76.     The Secretary failed to pay TCC no less than $7,433,607 in contract support costs

due in FY 2013.

       77.     TCC also lost an additional $2,952,857 as a result of this statutory violation.

       78.     In order to remedy the Secretary’s breach of his statutory obligations, TCC is

entitled to damages of no less than $10,386,464,4 plus applicable interest and attorneys’ fees and

costs, all as specifically prayed below.

                                   V.      PRAYER FOR RELIEF

       WHEREFORE, TCC prays that this Court grant the following relief:




4
  The original claim sought a total of $12,153,793 in damages. For purposes of this appeal, TCC
is not pursuing the expectancy damage claim for additional indirect costs on underfunded contract
support costs. The omission of this claim accounts for the difference in the amount of damages.

                                                21
       Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 22 of 23




      (a)   A declaratory judgment that in FY 2013 the Secretary acted in violation of the

            ISDEAA by failing to pay TCC the full amount of contract support costs that TCC

            was due under its contract with the Secretary;

      (b)   A declaratory judgment that in FY 2013 the Secretary breached his Compact with

            TCC by failing to pay TCC’s full contract support cost requirement;

      (c)   A money judgment of $10,386,464;

      (d)   Interest for one year from the date each unpaid amount comprising the $10,386,464

            was due, as provided for under the Prompt Payment Act, 31 U.S.C. §§ 3901-3907;

      (e)   Interest under the Contract Disputes Act, 41 U.S.C. §§ 7101-7109, from the date

            each claim was filed to the date of final payment made pursuant to a judgment of

            this Court;

      (f)   Costs and attorneys’ fees incurred in pursuing this claim, as provided for under the

            Equal Access to Justice Act, 5 U.S.C. § 504; 28 U.S.C. § 2412; the ISDEAA, 25

            U.S.C. § 5331(c), and other applicable law; and

      (g)   Such other monetary, declaratory, and equitable relief as this Court may find to be

            just.

///

///

///

///

///

///

///



                                             22
 Case 1:20-cv-02902-RDM Document 1 Filed 10/09/20 Page 23 of 23




Respectfully submitted this 9th day of October 2020.

                                    SONOSKY, CHAMBERS, SACHSE
                                     MILLER & MONKMAN, LLP

                                    By:     /s/ Lloyd B. Miller
                                            Lloyd B. Miller
                                            D.C. Bar No. 317131
                                            Alaska Bar No. 7906040
                                            lloyd@sonosky.net
                                            Rebecca A. Patterson (application for
                                              admission pro hac vice forthcoming)
                                            Alaska Bar No. 1305028
                                            Illinois Bar No. 6306987
                                            rebecca@sonosky.net
                                            Sonosky, Chambers, Sachse,
                                               Miller & Monkman, LLP
                                            725 East Fireweed Lane, Suite 420
                                            Anchorage, AK 99503
                                            Telephone No.: 907-258-6377
                                            Fax No.: 907-272-8332




                                       23
